Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021, 10/07/2021 was filed after the mailing date of the Non-Final Office Action on 5/13/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
3.	The objection to the specification (Abstract), set forth in the Non-Final Office Action mailed on 5/13/2021 has been withdrawn because of the amendment filed on 8/03/2021. 
4.	Applicant’s arguments, see remarks page 6-8, filed 8/03/2021, with respect to the rejection(s) of claims 1-10 under 35 U.S.C. §102(a) (1) as being anticipated by Tzivanopoulos (US 2017/0207496 A1) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 6-7, regarding amended independent claim 1 that “the cited sections of the applied reference do not disclose at least “Thus, Applicant’s method first 
In contrast, in Tzivanopoulos system, temperature is measured first and the resistance is determined second on the basis of the characteristic curves and the measured temperature. In other words, the temperature is needed first to then determine the correction factor (this is the opposite of what Applicant is claiming). Please see paragraphs [0019], [0023] and [0025] (“a temperature ... is initially measured as a starting point... In the second step b) of the method, the electrical resistance of the connector is measured with the aid of the previously determined temperature and a resistance model... of the connector... In the third step c) of the method, the electrical voltage that is dropping at the connector is measured and in the fourth and final step d) of the method the current is calculated with the aid of the measured voltage and the previously determined electrical resistance of the connector.”).
Thus, claim 1 is patentable over Tzivanopoulos.”

Examiner Response:
Applicant’s arguments, see page 6-7 (stated above), filed 8/03/2021, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive. Therefore the rejection has been withdrawn. However applicant has amended the claims and added the limitation, “capturing, by the at least one voltage capture device, a voltage drop across the at least one measuring resistor caused by a load current flowing through the at least one measuring resistor,
, by the evaluation circuit, a correction value for the voltage drop, the correction value varying in accordance with a relationship to a temperature of the at least one measuring resistor, and
after determining the correction value, determining, by the evaluation circuit, a first temperature value of the at least one measuring resistor on the basis of the relationship between the determined correction value and the temperature of the at least one measuring resistor.” which necessitates a new ground of rejection. Taylor is applied to meet at least the amended limitation of claim 1. In view of applicant’s claim amendment, claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Tzivanopoulos et al. (US 20170207496 A1) in view of Taylor et al. (US 8029187 B2) as set forth below. See the rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tzivanopoulos et al. (Hereinafter “Tzivanopoulos” in the US patent Application Publication .


Regarding claim 1, Tzivanopoulos teaches a method for operating a battery sensor (A method is proposed for measuring an electrical current of a battery having at least two battery modules having in each case at least two battery cells, said method comprising for at least one battery module the step of measuring a temperature that is allocated to the battery module and for at least one connector; Paragraph [0007] Line 1-6; FIG. 1 illustrates a battery module 11 having a device in accordance with the invention for measuring the electrical current of a battery; Paragraph [0058] Line 1-3), wherein 
the battery sensor has at least one measuring resistor [Rbond] in Figure 1 ([Rbond] of the connector 18 as the measuring resistor) (The electrical resistance Rbond of a cell connector 18 is determined in accordance with the invention with the aid of a resistance model of the cell connector 18; Paragraph [0063] Line 1-3), 
at least one voltage capture device [32] in Figure 4 (the voltage measuring procedure 32 as the voltage capture device) (The device 22 is connected by way of bonded contacts 24, 25, 25' to the terminals 14, 16 of the battery cells 12. The device 22 relating to each battery cell 12 is connected by means of a bonded contact 24 to the positive terminal 16 and by means of a bonded contact 25 to the negative terminal 14; Paragraph [0061] Line 1-6; FIG. 4 is a schematic illustration of the construction of the device 22; Paragraph [0073] Line 1-2; FIG. 4 shows the device 22 comprises a multiplicity of means for the voltage measuring procedure 32; Paragraph [0074] Line 1-6) and 
an evaluation circuit [22] (The device is allocated to the battery or to a battery module comprising multiple battery cells. The device monitors the electrical current of the battery and transmits the measured values preferably to other control devices; Paragraph [0035] Line 1-4;  The device 22 comprises a multiplicity of means for the temperature measuring procedure 30 and also a multiplicity of means for the voltage measuring procedure 32: Paragraph [0074] Line 3-6), the method comprising:
capturing, by the at least one voltage capture device [32], a voltage drop across the at least one measuring resistor [Rbond] caused by a load current (current flows through the cell connecter 18 flows through the load) flowing through the at least one measuring resistor [Rbond] (In order to determine the current that is flowing through a cell connector 18, the voltage drop across this cell connector 18 is determined by the device 22. For this purpose, the device 22 must be connected at two sites to the cell connector 18; Paragraph [0062] Line 5-9; The electrical resistance Rbond of a cell connector 18 is determined in accordance with the invention with the aid of a resistance model of the cell connector 18; Paragraph [0063] Line 1-3), 
determining by the evaluation circuit [22], a correction value for the voltage drop (a mean value for the electrical current of the battery is formed from the electrical currents that are calculated for the connectors of the battery. As a consequence measurement errors are reduced and a more stable measurement result is achieved; Paragraph [0026] Line 1-5; The temperatures that are determined for the individual battery module and the voltage drops that are determined for the individual connectors are compared with the determined mean values. If a measured value deviates from the mean value (mean value as the correction value) to such an extent that a predetermined threshold value is exceeded, then it is concluded from this that a measuring means that is being used for taking the measurement has failed: Paragraph [0027] 1-8; mean value is considered as the correction value as correction value is not defined in the claim and any value that correct the voltage value can be considered as the correction value).
Tzivanopoulos fails to teach that the correction value varying in accordance with a relationship to a temperature of the at least one measuring resistor and after determining the correction value, determining, by the evaluation circuit, a first temperature value of the at least one measuring resistor on the basis of the relationship between the determined correction value and the temperature of the at least one measuring resistor.
Taylor teaches an apparatus, system, and method for high resolution identification with temperature dependent resistive devices (Column 1 Line 9-11), wherein 
the correction value (the voltage clamping network (VCN) functions as the correction value to correct the voltage as the claim does not recite any specific value as the correction factor) varying in accordance with a relationship to a temperature of the at least one measuring resistor (The TSC includes a temperature sensing element (TSE) connected in parallel with a voltage clamping network (VCN) that limits the voltage across the TSE to an identification voltage within an identification voltage range when the voltage is greater than or equal to a lower voltage of the identification voltage range. When a voltage below the lower range is applied to the TSC, the VCN appears as an open circuit and the resistance of the TSC corresponds to temperature; Column 2 Line 10-18), and
after determining the correction value, determining, by the evaluation circuit [222] (controller 222 as the evaluation circuit), a first temperature value of the at least one measuring resistor on the basis of the relationship between the determined correction value and the temperature of the at least one measuring resistor (A controller 222 is configured to control the translation circuit 216 and to receive a voltage measurement from the voltage sensor Column 3 Line 45-55; voltage measurement is determined based on the correction value and based on the voltage measurement temperature is determined, therefore temperature value of the at least one measuring resistor on the basis of the relationship between the determined correction value and the temperature of the at least one measuring resistor). The purpose of doing so is to maximize the resolution of the voltage sensing device used for measuring the temperature and to reduce cost, to achieve the maximum dynamic range for a temperature measurement by using an appropriately low reference during the temperature conversion.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Tzivanopoulos in view of Taylor, because Taylor teaches to determine a first temperature value of the at least one measuring resistor on the basis of the relationship between the determined correction value and the temperature of the at least one measuring resistor maximizes the resolution of the voltage sensing device used for measuring the temperature and to reduce cost (Column 2 Line 23-29) and achieves the maximum dynamic range for a temperature measurement by using an appropriately low reference during the temperature conversion (Column 10 Line 33-36).


Regarding claim 2, Tzivanopoulos teaches a method, further comprising:
applying a reference current of known magnitude to the measuring resistor (For the purpose of measuring the current of the battery module 11, it is sufficient to determine the magnitude of electrical current that is flowing through a cell connector 18, the reason being that the current is constant throughout the current circuit (as the reference current of known magnitude). In order to determine the current that is flowing through a cell connector 18, the voltage drop across this cell connector 18 is determined by the device 22. For this purpose, the device 22 must be connected at two sites to the cell connector 18; Paragraph [0062] Line 1-9),
capturing a voltage drop caused by the reference current and/or a change in the voltage drop caused by the reference current (The device is allocated to the battery or to a battery module comprising multiple battery cells. The device monitors the electrical current of the battery and transmits the measured values preferably to other control devices; Paragraph [0035] Line 1-4). The device 22 comprises a multiplicity of means for the temperature measuring procedure 30 and also a multiplicity of means for the voltage measuring procedure 32: Paragraph [0074] Line 3-6), and 
determining the temperature value on the basis of the voltage drop caused by the reference current and/or the change in the voltage drop caused by the reference current (The means for the temperature measuring procedure 30 comprise by way of example likewise an analogue/digital convertor by way of which it is possible to determine a voltage that is proportional to a temperature that is being measured. The voltage that is proportional to the temperature is by way of example provided on a temperature sensor 28; Paragraph [0076] Line 1-7).

Regarding claim 3, Tzivanopoulos teaches a method, wherein 
the battery sensor has at least one first measuring resistor and one second measuring resistor arranged in series with the latter (Figure 2 shows plurality of connectors which comprises the resistors) (A cell connector 18 is arranged between in each case two terminals 14, 16 that are arranged in this manner adjacent to one another so as to connect in each case two adjacent battery cells 12 in an electrical manner in the form of a series connection; Paragraph [0059] Line 10-14), each with at least one voltage capture device [32] for capturing a voltage drop across the respective measuring resistor (Figure 2 shows each with at least one voltage capture device [32]), comprising:
applying a reference current of known magnitude to the first measuring resistor,
capturing the voltage drops across the first measuring resistor and across the second measuring resistor using the voltage capture devices (For the purpose of measuring the current of the battery module 11, it is sufficient to determine the magnitude of electrical current that is flowing through a cell connector 18, the reason being that the current is constant throughout the current circuit (as the reference current of known magnitude). In order to determine the current that is flowing through a cell connector 18, the voltage drop across this cell connector 18 is determined by the device 22. For this purpose, the device 22 must be connected at two sites to the cell connector 18; Paragraph [0062] Line 1-9), and
comparing the voltage drops across the first measuring resistor and across the second measuring resistor and determining the voltage drops on account of the load current and the reference current (For this purpose, it is arranged on one of the battery poles. A voltage drop occurs at the measuring resistor and is measured. An integrated circuitry Paragraph [0005] Line 6-10).


Regarding claim 4, Tzivanopoulos teaches a method, further comprising:
capturing a second temperature value (It is necessary to know the precise temperature of the cell connector 18 since the electrical resistance is dependent upon the temperature. In order to determine the temperature of the cell connector 18, a temperature model of the cell connector 18 is used in turn; Paragraph [0063] Line 4-7), and
determining a temperature correction value for the first temperature value on the basis of the second temperature value (It is necessary to know the precise temperature of the cell connector 18 since the electrical resistance is dependent upon the temperature. In order to determine the temperature of the cell connector 18, a temperature model of the cell connector 18 is used in turn; Paragraph [0063] Line 4-7).

Regarding claim 5, Tzivanopoulos teaches a method, wherein 
the second temperature value is captured using a temperature sensor [28] (Furthermore, the battery cell 12 illustrated in FIG. 2 comprises a temperature sensor 28 that is arranged on the negative terminal 14. In this manner, the temperature sensor 28 has a good thermal connection both to the battery cell 12 and also to the cell connector 18; Paragraph [0072] Line 1-5).


Regarding claim 6, Tzivanopoulos teaches a battery sensor for capturing a voltage of a battery (A method is proposed for measuring an electrical current of a battery having at least two battery modules having in each case at least two battery cells, said method comprising for at least one battery module the step of measuring a temperature that is allocated to the battery module and for at least one connector; Paragraph [0007] Line 1-6; FIG. 1 illustrates a battery module 11 having a device in accordance with the invention for measuring the electrical current of a battery; Paragraph [0058] Line 1-3), 
having at least one measuring resistor [Rbond] in Figure 2 ([Rbond] of the connector 18 as the measuring resistor) (The electrical resistance Rbond of a cell connector 18 is determined in accordance with the invention with the aid of a resistance model of the cell connector 18; Paragraph [0063] Line 1-3) and 
having at least one voltage capture device [32] in Figure 4 (the voltage measuring procedure 32 as the voltage capture device) (The device 22 is connected by way of bonded contacts 24, 25, 25' to the terminals 14, 16 of the battery cells 12. The device 22 relating to each battery cell 12 is connected by means of a bonded contact 24 to the positive terminal 16 and by means of a bonded contact 25 to the negative terminal 14; Paragraph [0061] Line 1-6; FIG. 4 is a schematic illustration of the construction of the device 22; Paragraph [0073] Line 1-2; FIG. 4 shows the device 22 comprises a multiplicity of means for the voltage measuring procedure 32; Paragraph [0074] Line 1-6) for capturing a voltage drop across the measuring resistor [Rbond] (In order to determine the current that is flowing through a cell connector 18, the voltage drop across this cell connector 18 is determined by the device 22. For this purpose, the device 22 must be connected at two sites to the cell connector 18; Paragraph [0062] Line 5-9) and for outputting at least one measured value dependent on the captured voltage drop (The bond of a cell connector 18 is determined in accordance with the invention with the aid of a resistance model of the cell connector 18; Paragraph [0063] Line 1-3) and 
an evaluation circuit [22] (The device is allocated to the battery or to a battery module comprising multiple battery cells. The device monitors the electrical current of the battery and transmits the measured values preferably to other control devices; Paragraph [0035] Line 1-4). The device 22 comprises a multiplicity of means for the temperature measuring procedure 30 and also a multiplicity of means for the voltage measuring procedure 32: Paragraph [0074] Line 3-6), wherein 
the evaluation circuit [22] is designed to determine a correction value for the measured value (The temperatures that are determined for the individual battery module and the voltage drops that are determined for the individual connectors are compared with the determined mean values. If a measured value deviates from the mean value (mean value as the correction value) to such an extent that a predetermined threshold value is exceeded, then it is concluded from this that a measuring means that is being used for taking the measurement has failed: Paragraph [0027] 1-8), and
to determine a first temperature value of the measuring resistor [Rbond] on the basis of the determined correction value using a method as claimed in claim 1 (It is necessary to know the precise temperature of the cell connector 18 since the electrical resistance is dependent upon the temperature. In order to determine the temperature of the cell connector 18, a temperature model of the cell connector 18 is used in turn; Paragraph [0063] Line 4-7; The means for the temperature measuring procedure 30 comprise by way of example likewise an analogue/digital convertor by way of which it is possible to determine a voltage that is proportional to a temperature that is being measured; Paragraph [0076] Line 1-5). 
Regarding claim 7, Tzivanopoulos teaches a battery sensor, wherein 
the battery sensor has at least one reference current device for applying a reference current of known magnitude to at least one measuring resistor (For the purpose of measuring the current of the battery module 11, it is sufficient to determine the magnitude of electrical current that is flowing through a cell connector 18, the reason being that the current is constant throughout the current circuit (as the reference current of known magnitude). In order to determine the current that is flowing through a cell connector 18, the voltage drop across this cell connector 18 is determined by the device 22. For this purpose, the device 22 must be connected at two sites to the cell connector 18; Paragraph [0062] Line 1-9).

Regarding claim 8, Tzivanopoulos teaches a battery sensor, wherein 
the battery sensor has at least one first measuring resistor and one second measuring resistor arranged in series with the latter (Figure 2 shows plurality of connectors which comprises the resistors) (A cell connector 18 is arranged between in each case two terminals 14, 16 that are arranged in this manner adjacent to one another so as to connect in each case two adjacent battery cells 12 in an electrical manner in the form of a series connection; Paragraph [0059] Line 10-14), each with at least one voltage capture device [32] (Figure 2 shows each with at least one voltage capture device [32]), for capturing a voltage drop across the respective measuring resistor (For this purpose, it is arranged on one of the battery poles. A voltage drop occurs at the measuring resistor and is measured. An integrated circuitry evaluates Paragraph [0005] Line 6-10; Figure 2 shows each resistor has each voltage capture device).
Regarding claim 9, Tzivanopoulos teaches a battery sensor, wherein 
the battery sensor has a temperature sensor for determining a second temperature value (It is necessary to know the precise temperature of the cell connector 18 since the electrical resistance is dependent upon the temperature. In order to determine the temperature of the cell connector 18, a temperature model of the cell connector 18 is used in turn; Paragraph [0063] Line 4-7), wherein the evaluation circuit [22] is designed to determine a temperature correction value for the first temperature value on the basis of the second temperature value (Furthermore, the battery cell 12 illustrated in FIG. 2 comprises a temperature sensor 28 that is arranged on the negative terminal 14. In this manner, the temperature sensor 28 has a good thermal connection both to the battery cell 12 and also to the cell connector 18; Paragraph [0072] Line 1-5).
.
Regarding claim 10, Tzivanopoulos teaches a battery sensor, wherein 
the battery sensor has at least one first measuring resistor and one second measuring resistor arranged in series with the latter (Figure 2 shows plurality of connectors which comprises the resistors) (A cell connector 18 is arranged between in each case two terminals 14, 16 that are arranged in this manner adjacent to one another so as to connect in each case two adjacent battery cells 12 in an electrical manner in the form of a series connection; Paragraph [0059] Line 10-14), each with at least one voltage capture device [32] for capturing a voltage drop across the respective measuring resistor (For this purpose, it is arranged on one of the battery poles. A voltage drop occurs at the measuring resistor and is measured. An integrated circuitry evaluates the voltage difference and can broadcast the result by way of a databus by way of example a CAN bus; Paragraph [0005] Line 6-10; Figure 2 shows each resistor has each voltage capture device).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866